DETAILED ACTION
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 

Applicant’s representative amended at least claim 1 (and, similarly claims 10 & 16) to incorporate portion(s) of certain elements introduced therein. Examiner respectfully notes that the claim language is broad in nature and as there is criticality added to the claims to further differentiate the claim language from US Publication 2020/0300049 A1 (i.e. Edvardsen). Examiner suggests incorporating more claim . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2020/0300049 A1 (i.e. Edvardsen).

In regards to claim 1, Edvardsen discloses: A tool (at least 1) for cleaning debris from a wellbore (at least abstract and paragraph [0001] introduces the invention relates to a downhole tool string for cleaning a wellbore), the tool comprising: 
	a rotational portion (of at least 3, 4, 32, and/or 72) configured to be coupled to a first tubular portion (of at least 3) of a workstring (at least 3) disposed in the wellbore such that rotation of the first tubular portion of the workstring rotates the rotational portion (at least abstract and paragraphs [0041-0047] introduces a gear housing comprising a gear being driven by the pump and delivering a reduced rotational speed, a tool shaft rotatable by the gear at the reduced rotational speed; furthermore, the pump 5 is driven with a rotational speed delivered from the motor 6; the rotational speed is continued by the pump 5 to the gear 4; the gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5), the first tubular portion defining a bore (of at least 3) for a fluid flow (as shown in light of the fluid flow arrows within at least figure 2-4); and 
	a stationary portion (at least 7) at least partially surrounding the rotational portion (as shown in at least figures 1-5), wherein the stationary portion is configured to remain stationary relative to the first tubular portion while rotation of the first tubular portion rotates the rotational portion (at least abstract and paragraphs [0041-0047] introduces the pump 5 is driven with a rotational speed delivered from the motor 6; the rotational speed is continued by the pump 5 to the gear 4; the gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5); 
	wherein the rotational portion and the stationary portion are shaped and configured such that, when the workstring is at least partially disposed in well fluid present in the wellbore, rotation of the first tubular portion relative to the stationary portion rotates the rotational portion relative to the stationary portion and thereby causes movement of well fluid such that well fluid flows into the workstring, thereby carrying debris from the wellbore into the workstring (as shown in light of the fluid flow arrows within at least figures 2-5; at least abstract and paragraphs [0041-0047] introduces the well fluid 10 is recycled by the pump 5, and pumped back into the first annular fluid channel 410).
 
In regards to claim 2, Edvardsen further discloses: wherein the rotational portion includes a rotor (at least 72) in the form of an auger (at least abstract, paragraphs [0041-0047], and figures 1-5 introduces the tool shaft 3 is arranged with a screw 72, in the figure shown as an auger; the screw 72 rotates with the tool shaft 3 to distribute the debris in the reservoir 71).

In regards to claim 3, Edvardsen further discloses: wherein the stationary portion includes anchors that are configured to engage a casing of the wellbore to restrict rotation of the stationary portion while the first tubular portion of the workstring and the rotational portion are rotating (at least paragraph [0032] introduces the wireline tractor may anchor the tool string assembly to the wellbore for avoiding rotation of the tool string assembly when the material dislodging means is operated; Examiner hereby takes Official Notice that it is well known for wellbores to comprise of casing to prevent collapse and introduce integrity for downhole operations; see MPEP 2144.03, Section (A), Determine When It Is Appropriate To Take Official Notice Without Documentary Evidence To Support the Examiner’s Conclusion)

In regards to claim 4, Edvardsen further discloses: wherein the rotational portion and the stationary portion form a progressive cavity pump (at least abstract, paragraphs [0041-0047], and figures 1-5 introduces a pump connected the motor for circulating the well fluid through a first port and a second port, a gear housing comprising a gear being driven by the pump and delivering a reduced rotational speed, a tool shaft rotatable by the gear at the reduced rotational speed; furthermore, the tool shaft 3 is arranged with a screw 72, in the figure shown as an auger; the screw 72 rotates with the tool shaft 3 to distribute the debris in the reservoir 71).

In regards to claim 5, Edvardsen further discloses: wherein the rotational portion comprises: 
	a rotor (at least 72); 
	a shaft (at least 3, 4, and/or unlabeled components therebetween) configured to couple to the rotor and rotate with the rotor (at least abstract and paragraphs [0041-0047] introduces the pump 5 is driven with a rotational speed delivered from the motor 6; the rotational speed is continued by the pump 5 to the gear 4; the gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5); and 
	a coupler configured to be coupled at a first end to the workstring and at a second end to the shaft such that the coupler rotates with the workstring, the shaft, and the rotor, wherein the coupler defines a bore through which well fluid can flow (unlabeled coupler elements at least 2 and of 33; as shown in at least figures 1-5); 
	wherein the shaft defines at least one aperture (at least 33) through which fluid can flow from the bore of the coupler to a space between the rotor and the stationary portion (as shown in light of the fluid flow arrows within at least figures 1-5).

In regards to claim 6, Edvardsen further discloses: wherein the shaft is configured to flex to accommodate misalignment of the rotor and the coupler (Examiner notes that the flexing of the shaft would be inherent in light of the forces applied to thereof).

In regards to claim 7, Edvardsen further discloses: wherein the rotational portion defines one or more exit ports (of at least 2, 5) such that when the workstring and the rotational portion are rotated fluid is expelled from the rotational portion and returns to the wellbore through the one or more fluid exit ports (as shown in light of the fluid flow arrows within at least figures 1-5).

In regards to claim 8, Edvardsen further discloses: wherein the stationary portion comprises: a stator (at least of 7) at least partially surrounding the rotor (as shown in at least figure 3); and a housing (at least 7) coupled to the stator, wherein the housing at least partially surrounds the shaft and the coupler (as shown in at least figures 1-5).

In regards to claim 9, Edvardsen further discloses: wherein the stationary portion further comprises at least one anchor configured to engage a casing of the wellbore to restrict rotation of the stationary portion (at least paragraph [0032] introduces the wireline tractor may anchor the tool string assembly to the wellbore for avoiding rotation of the tool string assembly when the material dislodging means is operated; Examiner hereby takes Official Notice that it is well known for wellbores to comprise of casing to prevent collapse and introduce integrity for downhole operations; see MPEP 2144.03, Section (A), Determine When It Is Appropriate To Take Official Notice Without Documentary Evidence To Support the Examiner’s Conclusion).

In regards to claim 10, Edvardsen further discloses: A system (comprising at least 1) for cleaning debris from a wellbore (at least abstract and paragraph [0001] introduces the invention relates to a downhole tool string for cleaning a wellbore), the system comprising: 
	a workstring (at least 3) comprising:
	an upper tubular portion (uphole portion(s) of at least 3) defining a bore (of at least 3) for a fluid flow (as shown in light of the fluid flow arrows within at least figure 2-4); 
	a lower tubular portion (downhole portion(s) of at least 3) defining a bore (of at least 3) for a fluid flow (as shown in light of the fluid flow arrows within at least figure 2-4); and 
	a fluid moving tool (comprising at least 6, 41, 5, 4, 72, 73, 31) coupled between the upper and lower tubular portions, the fluid moving tool including a rotational portion (of at least 3, 4, 32, and/or 72) and a stationary portion (of at least 7) at the least partially surrounding the rotational portion, wherein rotation of the upper tubular portion relative to the stationary portion rotates the rotational portion relative to the stationary portion (at least abstract and paragraphs [0041-0047] introduces a gear housing comprising a gear being driven by the pump and delivering a reduced rotational speed, a tool shaft rotatable by the gear at the reduced rotational speed; furthermore, the pump 5 is driven with a rotational speed delivered from the motor 6; the rotational speed is continued by the pump 5 to the gear 4; the gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5), 
	wherein the rotational portion and the stationary portion are shaped and configured such that, when the lower tubular portion is at least partially disposed in well (as shown in light of the fluid flow arrows within at least figures 2-5; at least abstract and paragraphs [0041-0047] introduces the well fluid 10 is recycled by the pump 5, and pumped back into the first annular fluid channel 410).

In regards to claim 11, Edvardsen further discloses: a rotational power source located at a surface of the wellbore, wherein the upper tubular portion is coupled to the rotational power source such that the rotational power source can provide rotational energy to rotate the upper tubular portion and the rotational portion of the fluid moving tool, wherein the rotational power source is one of a power swivel, a top drive drilling rig, and a rotary (at least paragraph [0031] introduces the wireline may transmit electric energy between the tool string and e.g. a control unit and/or power source at the surface).

In regards to claim 12, Edvardsen further discloses: a debris chamber disposed in the lower workstring portion (at least 71) and a screen (comprising at least apertures 33) at an end of the debris chamber (as shown in at least figures 1-5), the screen configured to allow the passage of well fluid therethrough while restraining the flow of debris such that debris is captured in the debris chamber (at least abstract and paragraphs [0041-0047] introduces the well fluid 10 enters a second annular fluid channel 440 through a perforated section 33 concentrically arranged around the tool shaft 3).

In regards to claim 13, Edvardsen further discloses: wherein the rotational portion and the stationary portion form a progressive cavity pump (at least abstract, paragraphs [0041-0047], and figures 1-5 introduces a pump connected the motor for circulating the well fluid through a first port and a second port, a gear housing comprising a gear being driven by the pump and delivering a reduced rotational speed, a tool shaft rotatable by the gear at the reduced rotational speed; furthermore, the tool shaft 3 is arranged with a screw 72, in the figure shown as an auger; the screw 72 rotates with the tool shaft 3 to distribute the debris in the reservoir 71).

In regards to claim 14, Edvardsen further discloses: wherein the debris breakup device is selected from the group consisting of a mill, a drill bit, a workover bit, and a rotary shoe (at least abstract, paragraphs [0025 and 0041-0047], and figures 1-5 introduces in one embodiment, the material dislodging means may be derived from a group of tools comprising a drilling tool, a milling tool and a jetting tool; in one embodiment, the material dislodging means may be a drilling tool such as a rolling cutter bit or a fixed cutter bit).

In regards to claim 16, Edvardsen discloses: A method of removing debris from a wellbore that penetrates a surface (as introduced in at least abstract and paragraph [0001]), comprising: 
	connecting a fluid moving tool (comprising at least 6, 41, 5, 4, 72, 73, 31) to an upper tubular portion (uphole portion(s) of at least 3) of a workstring (at least 3), the fluid moving tool including a stationary portion (of at least 7) and a rotational portion (of at least 3, 4, 32, and/or 72) that rotates when the upper tubular portion of the workstring is rotated (at least abstract and paragraphs [0041-0047] introduces a gear housing comprising a gear being driven by the pump and delivering a reduced rotational speed, a tool shaft rotatable by the gear at the reduced rotational speed; furthermore, the pump 5 is driven with a rotational speed delivered from the motor 6; the rotational speed is continued by the pump 5 to the gear 4; the gear 4 reduces the rotational speed to drive the tool shaft 3 at a lower rotational speed than the pump 5); 
	connecting the upper tubular portion of the workstring to a rotational power source that delivers rotational energy from a surface penetrated by the wellbore (at least paragraph [0031] introduces the wireline may transmit electric energy between the tool string and e.g. a control unit and/or power source at the surface);
	running the workstring into a wellbore in which fluid is present (as shown in light of the fluid flow arrows in at least figures 2-4); and 
	operating the rotational power source to deliver rotational energy to rotate the upper tubular portion of the workstring relative to the stationary portion of the fluid (as shown in light of the fluid flow arrows within at least figures 2-5; at least abstract and paragraphs [0041-0047] introduces the well fluid 10 is recycled by the pump 5, and pumped back into the first annular fluid channel 410).

In regards to claim 17, Edvardsen further discloses: capturing wellbore debris carried in the moving fluid in a debris chamber (at least 71) in the workstring (as shown in light of the fluid flow arrows within at least figures 1-5).

In regards to claim 18, Edvardsen further discloses: recirculating the moving fluid by expelling the moving fluid from the workstring through a fluid exit port (of at least 2 and/or 5) located at or above the fluid moving tool (as shown in light of the fluid flow arrows within at least figures 1-5).

In regards to claim 19, Edvardsen further discloses: pumping the fluid to a surface of the wellbore with the debris suspended in the fluid in a slurry-like mixture (at least paragraphs [0002, 0018], introduces the material suspended in the well fluid may be collected in the downhole tool string for recovery to a surface; the dislodged material may be collected in the reservoir for recovery to a surface).

In regards to claim 20, Edvardsen further discloses: providing a debris breakup device (at least 2) proximate a lower end of the workstring, wherein rotation of the (at least abstract, paragraphs [0025 and 0041-0047], and figures 1-5 introduces in one embodiment, the material dislodging means may be derived from a group of tools comprising a drilling tool, a milling tool and a jetting tool; in one embodiment, the material dislodging means may be a drilling tool such as a rolling cutter bit or a fixed cutter bit).

In regards to claim 21, Edvardsen further discloses: a debris breakup device (at least 2) coupled to a lower end of the lower tubular portion, wherein the lower tubular portion is coupled to the rotational portion such that the lower tubular portion rotates with the rotational portion and the upper tubular portion, and wherein the debris breakup device includes at least one sharpened edge or tooth (of at least 2) to break up debris in the wellbore when the workstring is rotated (at least abstract, paragraphs [0025 and 0041-0047], and figures 1-5 introduces in one embodiment, the material dislodging means may be derived from a group of tools comprising a drilling tool, a milling tool and a jetting tool; in one embodiment, the material dislodging means may be a drilling tool such as a rolling cutter bit or a fixed cutter bit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0300049 A1 (i.e. Edvardsen) in view of US Publication 2018/0163729 A1 (i.e. Xiao et al.).

In regards to claim 15, Edvardsen further discloses: the rotational portion and the lower work tubular string portion such that the upper tubular portion can rotate the lower tubular portion (as disclosed in claim 10 above).
	However, Edvardsen appears to be silent in regards to: a clutch connected between the rotational portion and the lower tubular portion such that the upper tubular portion can rotate independently of the lower tubular portion.
	Nonetheless, Xiao discloses: a clutch connected between the rotational portion and the lower tubular portion such that the upper tubular portion can rotate independently of the lower tubular portion (at least paragraph [0037] introduces cutting blade 46 is secured to rotating shaft 48 within the inner bore of handler housing 40; rotating shaft 48 can be rotated by motor 16; in alternate embodiments, a manual gearbox with a clutch mechanism or an automatic and flexdrive system can be incorporated so that rotating shaft 48 can rotate at a different rate of rotation as motor 16).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Edvardsen to include the teachings of Xiao, by modifying the downhole rotational apparatus taught by Edvardsen to include for a clutch connected therein for independent rotation taught by Xiao to allow for decreasing a size of debris entering an electrical submersible pump assembly in a subterranean well (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.